UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7498



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NEVILLE SYLVESTER LESLIE,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-98-152)


Submitted:   December 19, 2002            Decided:   January 6, 2003


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Neville Sylvester Leslie, Appellant Pro Se. Rebeca Hidalgo Bellows,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Neville Sylvester Leslie seeks to appeal the district court’s

order denying reconsideration of its previous order denying relief

on his motion filed under 28 U.S.C. § 2255 (2000).          An appeal may

not be taken to this court from the final order in a proceeding

under § 2255 unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000).         When, as here, a

district court dismisses a § 2255 motion solely on procedural

grounds, a certificate of appealability will not issue unless the

movant can demonstrate both “(1) ‘that jurists of reason would find

it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”      Rose v. Lee, 252 F. 3d 676, 684 (4th Cir.

2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 122 S.Ct. 318 (2001).         We have reviewed the record and

conclude for the reasons stated by the district court that Leslie

has not made the requisite showing.         See United States v. Leslie,

No. CR-98-152 (E.D. Va. filed Aug. 21, 2002; entered Aug. 22,

2002).     Accordingly, we deny a certificate of appealability and

dismiss the appeal.       We dispense with oral argument because the

facts    and   legal   contentions   are   adequately   presented   in   the




                                      2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    3